DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1-7, 9-16, and 18-20 are currently pending on the application, of which claims 1, 9-11, and 18-19 are amended, claim 20 is newly added, and claims 8 and 17 have been cancelled.
Applicant has submitted replacement drawings, such drawings are being entered into the record hereto as they do not contain new matter. Further, the objections to the drawings are withdrawn in light of the submission of the submitted corrected drawings.
In light of the terminal disclaimer filed by applicant the double patenting rejection has been withdrawn.
The previous rejection to claims 1 and 11 under 35 U.S.C. 103 in view of Kim et al. (US20080078209A1) in view of Oh et al. (US20100306927A1) and evidentiary references Durazzani (US5107603A) and Quayle (US4247158A) is withdrawn in order to present a new grounds of rejection, still using the same references but also including previously cited reference Oakes et al. (US20060090778A1).
Response to Arguments
Applicant's arguments filed 02/23/2021 have been fully considered but they are not persuasive. Applicant states that the references cited do not teach the recited vent damper or controller. Examiner disagrees, as it is believed that the Oakes reference does in fact teach such features. However the references cited in relation to claim 1 do not appear to teach the amended features, for this reason the previous rejection is withdrawn to claims 1 and 11 are withdrawn in .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
Claims 1-6, 9-15, & 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US20080078209A1) in view of Oh et al. (US20100306927A1) and Oakes et al. (US20060090778A1) also evidentiary references Durazzani (US5107603A) and Quayle (US4247158A), hereafter Kim, Oakes, Oh, Durazzani and Quayle respectively.
Regarding claims 1-6, 9-15, and 18-19, Kim discloses a washing machine (abstract) comprising: a cabinet (Fig.7 ref 110) with a front panel (see Fig.9) defining an opening (Fig.9 ref 112) and an aperture spaced apart from the opening (see Fig.7 space between ref 114 and ref 118); a tub (Fig.7 ref 130) in the cabinet; a wash basket (Fig.7 ref 150) in the tub; a front baffle (Fig.7 ref 151 wherein gasket is equivalent to a baffle as stated in [0033] of the instant application) between the tub and front panel; a front ventilation line (Fig.7 combination of refs 118, 160, 152, 230, and 241) that communicates with the tub; the ventilation line defining and air path (Fig.7 refs 118 and 241) from an inlet (Fig.7 ref 118) at the aperture to a radial outlet (Fig.7 ref 152) defined through the baffle (see Fig.7 area near ref 152) and in fluid communication with the tub; a fan (Fig.8 ref 191) positioned in fluid communication with the front ventilation line and between the inlet and outlet (see Fig.8); a vent damper (Fig.8 refs 163, 165, and 171) positioned along the front ventilation line and being selectively movable between a first position that restricts airflow and a second position that permits airflow (see [0037, 0050] stating the ref 171 is a valve that opens and closes, thus the first position is being defined as a closed position of the valve, and the second position as an open position of the valve) Further the utilization of a vent and a controller to actuate based on noise levels is known in the art as evidenced by Oakes.
Oh discloses an art related washing machine having a control panel (Fig.1 ref 117) having inputs (Fig.1) and an electronic LED display [0061] positioned on the cabinet above an opening (see Fig.1). The control panel allows for control of the washing machine [0050] and display allows various information to be displayed to a user [0061]. 
Oakes discloses a dishwasher has a control system (Fig.1 ref 17) and a valve (Fig.1 and 3 ref 10, equivalent to a vent damper as it selectively restricts and allows fluid flow) in between a door opening (Fig.1 ref 19) and a chamber (Fig.1 ref 16) in order to reduce transmission of noise [0064]. The valve comprises: a restrictor plate (Fig.3B ref 132 & 144, the frame and circular body is equivalent to a restrictor plate since it selectively blocks fluid communication see [0061], thus being non permeable) with a layer that is a resilient flexible body (Fig.3 ref 148 equivalent to a resilient layer as it seals the flow path in the first position see Fig.9) for preventing noise from escaping the dishwasher [0061]. Further the valve is actuated via an actuator (Fig.3 ref 60) that is a motor [0068] and is coupled to the restrictor plate [0054]. The actuator receives a signal from a controller to move the valve to a closed position (i.e. first position) when beginning an operational cycle that generates noise [0064], thereby corresponding to a noise state from an initiation cycle. When not in an operational cycle the controller removes the signal to the actuator and directs the actuator to open the damper and return to a second position [0067], thereby corresponding to a noise state from a completion of a wash cycle. Oakes and Kim are analogous in the art of water bearing appliances for the purposes of cleaning. 
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify the washing machine of Kim to include the control panel and LED display of Oh in order to allow control of the washing machine [0050] and display information to a user [0061]. Further, one of ordinary skill in the art would reasonably expect that the position of the aperture, whether located in the control panel or elsewhere on the cabinet, would have not been found critical to the operation of venting the machine so long as the aperture and flow path are capable of supply air to the tub. As such, one of ordinary skill in the art would not anticipate unexpected results by providing such an aperture at a different location on the cabinet. Thus, one of ordinary skill in the art would have found it obvious to supply the aperture at any location on the cabinet, so long as air could flow to the tub. If applicant can provide a showing of unexpected results, in commensurate with the scope of the claims, then examiner would withdraw the rejection. Additionally the presence of apertures on a control panel themselves is not considered to be novel as such a feature is known within the related arts. For evidentiary purposes, see One of ordinary skill in the art would have found it obvious to further modify the vent damper of Kim to use the vent damper of Oakes in order to prevent noise from escaping (Oakes [0061]) and include the control system and actuator of Oakes in order to control the vent damper. Further, it is in the purview of one of ordinary skill in the art to use one known valve configuration in place of another. 
Claim 7, 16, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US20080078209A1), Oakes et al. (US20060090778A1), Oh et al. (US20100306927A1), Durazzani (US5107603A), and Quayle (US4247158A) as applied to claims 6 and 11 above, and further in view of Balinski et al. (US20110041562A1), hereafter Kim, Oakes, Oh, Durazzani, Quayle, and Balinski respectively.
Regarding claims 7 and 16, Modified Kim discloses the washing machine of claims 6 and 11 respectively, but does not teach the use of a fan within the rear ventilation line to motivate airflow there through. However, the use of fans within a rear ventilation line is known within the art as evidenced by Balinski.
Balinski discloses an art related washing machine (Fig.1) that utilizes front and rear ventilation lines (Fig.1 refs 36 and 74 respectively), wherein the rear ventilation line has a fan (Fig.1 ref 70 also [0012]) to dehumidify the air within the washing machine 
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify the rear ventilation line of Kim to supply a fan within the said rear ventilation line in order to reduce humidity and inhibit the growth of microorganisms that cause unpleasant odor (Balinski [0054]).
Regarding claim 20, Kim discloses a washing machine (abstract) comprising: a cabinet (Fig.7 ref 110) with a front panel (see Fig.9) defining an opening (Fig.9 ref 112) and an aperture spaced apart from the opening (see Fig.7 space between ref 114 and ref 118); a tub (Fig.7 ref 130) in the cabinet; a wash basket (Fig.7 ref 150) in the tub; a front baffle (Fig.7 ref 151 wherein gasket is equivalent to a baffle as stated in [0033] of the instant application) between the tub and front panel; a front ventilation line (Fig.7 combination of refs 118, 160, 152, 230, and 241) that communicates with the tub; the ventilation line defining and air path (Fig.7 refs 118 and 241) from an inlet (Fig.7 ref 118) at the aperture to a radial outlet (Fig.7 ref 152) defined through the baffle (see Fig.7 area near ref 152) and in fluid communication with the tub; a fan (Fig.8 ref 191) positioned in fluid communication with the front ventilation line and between the inlet and outlet (see Fig.8); a vent damper (Fig.8 refs 163, 165, and 171) positioned along the front ventilation line and being selectively movable between a first position that restricts airflow and a second position that permits airflow (see [0037, 0050] stating the ref 171 is a valve that opens and closes, thus the first position is being defined as a closed position of the valve, and the second position as an open position of the valve) through the front ventilation line; and a rear ventilation line (Fig.7 refs 141, 143, and 113) in fluid communication with the tub and defining an output air path (Fig.7 ref 143) from a ventilation inlet (Fig.7 ref 141) in the cabinet and a ventilation outlet (Fig.7 ref 113) above the ventilation inlet and in fluid communication with ambient environment outside the cabinet [0035, 0049]. Although a control panel is not explicitly shown or stated, the presence of one is implied by the presence of a mode switch located outside the cabinet [0054]. Furthermore, the presence of control panels located on the cabinet and above the opening are well known in the art, as evidenced by Oh. Kim does not disclose the control panel having an aperture and the aperture of the control panel being used to provide a flow path for the ventilation lines. The presence of a rear fan within a ventilation line is known in the art, as evidenced by Balinski. Further the utilization of a vent and a controller to actuate based on noise levels is known in the art as evidenced by Oakes.
Oh discloses an art related washing machine having a control panel (Fig.1 ref 117) having inputs (Fig.1) and an electronic LED display [0061] positioned on the cabinet above an opening (see Fig.1). The control panel allows for control of the washing machine [0050] and display allows various information to be displayed to a user [0061]. 
Oakes discloses a dishwasher has a control system (Fig.1 ref 17) and a valve (Fig.1 and 3 ref 10, equivalent to a vent damper as it selectively restricts and allows fluid flow) in between a door opening (Fig.1 ref 19) and a chamber (Fig.1 ref 16) in order to reduce transmission of noise [0064]. The valve comprises: a restrictor plate (Fig.3B ref 132 & 144, the frame and circular body is equivalent to a restrictor plate since it selectively blocks fluid communication see [0061], thus being non permeable) with a layer that is a resilient flexible body (Fig.3 ref 148 equivalent to a resilient layer as it seals the flow path in the first position see Fig.9) for preventing noise from escaping the dishwasher [0061]. Further the valve is actuated via an actuator (Fig.3 ref 60) that is a motor [0068] and is coupled to the restrictor plate [0054]. The actuator receives a signal from a controller to move the valve to a closed position (i.e. first position) when beginning an operational cycle that generates noise [0064], thereby corresponding to a noise state from an initiation cycle. When not in an operational cycle the controller removes the signal to the actuator and directs the actuator to open the damper and return to a second position [0067], thereby corresponding to a noise state from a completion of a wash cycle. Oakes and Kim are analogous in the art of water bearing appliances for the purposes of cleaning. 
Balinski discloses an art related washing machine (Fig.1) that utilizes front and rear ventilation lines (Fig.1 refs 36 and 74 respectively), wherein the rear ventilation line has a fan (Fig.1 ref 70 also [0012]) to dehumidify the air within the washing machine [0012]. The purpose of dehumidifying the air within the tub is to prevent the growth of microorganisms that cause unpleasant odor [0054].
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify the washing machine of Kim to include the control panel and LED display of Oh in order to allow control of the washing machine [0050] and display information to a user [0061]. Further, one of ordinary skill in the art would reasonably expect that the position of the aperture, whether located in the control panel or elsewhere on the cabinet, would have not been found critical to the operation of venting the machine so long as the aperture and flow path are capable of supply air to the tub. As such, one of ordinary skill in the art would not anticipate unexpected results by providing such an aperture at a different location on the cabinet. Thus, one of ordinary skill in the art would have found it obvious to supply the aperture at any location on the cabinet, so long as air could flow to the tub. If applicant can provide a showing of unexpected results, in commensurate with the scope of the claims, then examiner would withdraw the rejection. Additionally the presence of apertures on a control panel themselves is not considered to be novel as such a feature is known within the related arts. For evidentiary purposes, see Durazzani disclosing a related laundry treatment machine (abstract) having an aperture (Fig.1 ref 4) located within a control panel (Fig.1 ref location to which refs 7-10 are mounted) and Quayle disclosing dishwasher (title), which is a related water bearing device used for cleaning articles, having a control panel (Fig.1 ref 24) provided with apertures (ref 26) for the flow of air. One of ordinary skill in the art would have found it obvious to further modify both the vent damper of Kim to use the vent damper of Oakes in order to prevent noise from escaping (Oakes [0061]), while including the control system and actuator of Oakes in order to control the vent damper,  and modify the rear ventilation line of Kim to supply a fan within the said rear ventilation line in order to reduce humidity and inhibit the growth of microorganisms that cause unpleasant odor (Balinski [0054]). Further, it is in the purview of one of ordinary skill in the art to use one known valve configuration in place of another. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Durfee et al. (US6610943B1) discloses dishwasher a venting arrangement within an area of a control panel (abstract, Fig.5).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Jeong (US20040134901A1) disclose a microwave having a control panel with an associated vent line (ref 26) and fan (ref 22c) in an area near the panel. The vent line allows for ventilation of the electronics and the chamber [0034].
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Park (US20070107473A1), hereinafter referred to as Park. Park discloses a washing machine with a semi drying operation (abstract). The washing machine having a plurality of ventilation holes (Fig.12 ref 110) in a door (Fig.8 ref 102) thus allowing sufficient air into the tub for a semi drying process [0145] and removing odor from the clothes while preventing damage (abstract).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hapke et al. (US6293289B1), hereinafter referred to as Hapke. Hapke discloses a vent for a dishwasher that closes during periods of high noise generation and opens during periods of low noise generation, such as a drying phase (abstract).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAIR CHAUDHRI whose telephone number is (571)272-4773.  The examiner can normally be reached on Monday - Thursday 7:00am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571)272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 




/OMAIR CHAUDHRI/Examiner, Art Unit 1711                                                                                                                                                                                                        
/MICHAEL E BARR/Supervisory Patent Examiner, Art Unit 1711